Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 13-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hanari (US Patent Application Publication 2018/0107316).
Regarding independent claim 1, Hanari discloses an electronic apparatus (abstract) comprising: 
figure 6 reference substrate 70) including an active area (figures 4 and 6 references display area 42) and a peripheral area adjacent to the active area (figures 4 and 6 references picture frame area 44 and connection terminal area 46); 
a plurality of pixels disposed on the active area (figure 1 reference pixel area 4; figure 2 reference pixel circuit; figure 4 reference display area 42 described in paragraph [0039] to include the pixel array 4; figure 6 reference organic material layer 84 including light emitting layer between banks 83 described in paragraph [0052] to designate boundaries of pixels); 
a plurality of power lines connected to the pixels (figure 4 reference wirings 48 described in paragraph [0059] to be any wiring necessary for input and output of electric signals necessary for operation of the pixel array portion 4 (described as a first terminal); figure 1 depicts one such necessary output to be a positive voltage potential supplied via power line 32 driven by power supply circuit 12  to operate the OLED 20 as described in paragraph [0031] and depicted in figure 2); 
a power pad disposed on the peripheral area and configured to receive a power voltage (figure 6 reference connection terminal area 46, part of the peripheral area of 44+46, comprising wirings 48 with pads/connection terminals 48p described in paragraph [0059] to regard the first terminal; as described above, figure 4 reference wirings 48 described in paragraph [0059] to be any wiring necessary for input and output of electric signals necessary for operation of the pixel array portion 4 (described as a first terminal); figure 1 depicts one such necessary output to be  a positive voltage potential supplied via power line 32 driven by power supply circuit 12  to operate the OLED 20 as described in paragraph [0031] and depicted in figure 2); 
a power pattern disposed on the peripheral area and connecting the power lines to the power pad (figures 4 and 6 reference patterning of wirings 48 in peripheral areas 44+46; figure 1 reference patterning of power lines 32 outside of display area 4; figure 6 reference wirings 48 connected to connection terminal 48p); 
 (figure 1 reference under coat layer 71 (described in paragraph [0046] as silicon oxide film or the like (insulating materials)) wherein wire 48 (power pattern) and 48p (power pattern) is disposed on);
a plurality of sensing electrodes disposed on the pixels in the active area (figure 1 references touch sensor 6 depicted on top of active area of pixels 4; figure 3 depicts the touch sensors to include electrodes 34 (34a+34b) and 36 (36a+36b) as described in paragraph [0037]; figure 6 depicts touch electrodes 34 (34a+34b) and 36 (36a+36b) disposed on pixels (designated as described above to be organic material layer 84). Paragraph [0056] describes this in relation to figure 6 sensor wiring 91.); 
a plurality of sensing pads disposed on the peripheral area and electrically connected to the sensing electrodes (figure 6 reference contact hole 92 described in paragraph [0057] to be formed in the inorganic film 90 enabling a contact portion that electrically connects the sensor wiring 91 to wiring 48. The contact portion between 91 and 48 describes a sensing pad.),
a second insulating layer on which the sensing pads are disposed (figure 6 reference inorganic film 77 of which the contact portion between 91 and 48 at contact hole 92 is formed and disposed);
a third insulating layer disposed on the second insulating layer (figure 6 reference upper-layer inorganic films 87 and/or 88 disposed on second insulating layer/inorganic film 77),
 wherein the power pad is exposed through a first opening formed in the second (figure 6 reference second insulating layer 77 comprising an opening at power pad area 48p) and the third insulating layers (figure 6 reference power pad 48p is not covered (exposed) by third insulating layer 87 and/or 88. It is noted this interpretation is supported in view of the current application’s specification (publication paragraph [0110] and figure 3A wherein power pad PDP is exposed via opening op-p1 of various insulating layers), the sensing pad is disposed between the second and third insulating layers (figure 6 reference contact portion between 48 and 91 at contact hole 92 formed between second insulating layer 77 and third insulating layer 87 and/or 88) and exposed through a second opening formed in the third insulating layer (figure 6 and paragraph [0057] describes a second opening/contact hole 92 formed in the third insulating layer 87 and/or 88 exposing the contact portion/sensing pad to electrical connection to the sensing wiring 91).
Regarding claim 2, Hanari discloses the electronic apparatus of claim 1, wherein each of the plurality of pixels comprises:
a thin film transistor (figure 6 references TFT 73) that is covered by an insulating layer (any layer which stops an electrical connection from shorting the TFT electrodes and is disposed on any portion of the TFT may be interpreted as an insulating layer including figure 6: gate insulating film 75, inorganic film 77 (paragraph [0048] describes to be utilized to insulate interlayers of TFT), planarization film 80, inorganic films 81+87+88+93, bank 83, insulating touch sensor film 38, adhesive 95, and/or protective film 94), the thin film transistor including: 
a semiconductor layer (figure 6 reference semiconductor layer 72); 
a control electrode spaced apart from the semiconductor layer (figure 6 reference semiconductor layer 72 spaced apart from gate electrode 76 via gate insulating film 75); 
an input electrode connected to the semiconductor layer (figure 6 reference drain electrode 79); and 
an output electrode disposed on the same layer as the input electrode (figure 6 reference source electrode 78 disposed on inorganic layer 77 which is the same layer of which the drain electrode 79 is disposed) and connected to the semiconductor layer (figure 6 reference both drain electrode 79 and source electrode 78 connected with semiconductor layer 72 as described in paragraph [0047]); and 
a light emitting element which is disposed on the insulating layer (figure 6 reference insulating layers 80, 81 and/or 83 disposed between TFT 73 and light emitting element/OLED 20 (82+84+85)), the light emitting element including: 
a first electrode (figure 6 reference lower electrode 82 described in paragraph [0051] to be the anode of OLED 20); 
a second electrode disposed on the first electrode (figure 6 reference upper electrode 85 described in paragraph [0053] to be the cathode of OLED 20); and 
an emission layer disposed between the first electrode and the second electrode (figure 6 reference organic material layer 84  described in paragraph [0052] to include the light emitting layer).
Regarding claim 3, Hanari discloses the electronic apparatus of claim 2, wherein the power pattern is disposed on the same layer as the output electrode (figure 6 reference TFT 74 depicts wiring layer 48 disposed on the same layer 77 as the output electrode 78). 
Regarding claim 6, Hanari discloses the electronic apparatus of claim 2, wherein the light emitting element comprises an organic light emitting element (figure 2 reference OLED 20) or a quantum dot light emitting element. 
Regarding claim 7, Hanari discloses the electronic apparatus of claim 1, further comprising an encapsulation layer covering the light emitting element (figure 6 reference organic film 89 disposed above/covering light emitting elements (designated by organic material layer 84) to seal (encapsulate) OLEDs as described in paragraph [0054].), Figure 6 reference sensing electrodes 34a, 34b,  36a and 36b disposed on organic film 89).
Regarding claim 8, Hanari discloses the electronic apparatus of claim 1, wherein the base substrate comprises: 
a bending portion that is configured to bend about a bending axis extending in one direction (figures 4-6 reference connection terminal area 46 depicted in figure 5A to bend in a vertical axis as oriented in the figure and described in paragraph [0044]); and a non-bending portion connected to the bending portion (figures 4-6 depict FPC 50, substrate 52, and main substrate 40 to not bend but connected to bending portion/connection terminal 46), 
wherein the power pattern and the sensing pad are disposed on the non-bending portion (figure 6 reference contact hole 92 corresponding to sensing pad and power pattern (corresponding to TFT 74) disposed in non bending portion/frame area 44), 
and wherein the power pad is disposed on the bending portion (figures 6 reference connection terminal 48p disposed in bending portion/connection terminal 46; figure 4 reference wirings 48 described in paragraph [0059] to be any wiring necessary for input and output of electric signals necessary for operation of the pixel array portion 4 (described as a first terminal); figure 1 depicts one such necessary output to be a positive voltage potential supplied via power line 32 driven by power supply circuit 12  to operate the OLED 20 as described in paragraph [0031] and depicted in figure 2).
Regarding claim 9, Hanari discloses the electronic apparatus of claim 8, further comprising: 
a main pad disposed on the bending portion (figure 6 reference connection terminal 48p described in paragraph [0059] to a plurality of electrical signals necessary for operation of the pixel array portion thereby describing the connection terminal 48p of which comprises the power pads to operate also as a main pad); and 
a bridge line extending in a direction that intersects the bending axis to connect the main pad to the sensing pad (figure 6 reference wiring 48 extending horizontally across bending area 46 to intersect the vertical bending axis (figure 5b) to and connect sensing line 91 via sensing pad/contact hole 92 as described in paragraph [0057]). 
Regarding claim 10, Hanari discloses the electronic apparatus of claim 9, wherein the bridge line is in direct contact with the sensing pad (figure 6 reference wiring in direct electrical contact with sensing pad/contact hole 92 which directly electrically connects sensing line 91 as described in paragraph [0057]). 
Regarding claim 11, Hanari discloses the electronic apparatus of claim 10, wherein the bridge line comprises: 
a first line that connects the main pad to the sensing pad (figures 4 and 6 reference plurality of wirings 48 as described in paragraphs [0057] and [0059] some of which utilized to connect main pad/connection terminal 48p to sensing pad/contact hole 92); and 
a second line that connects the main pad to the sensing pad, the second line including a portion that is spaced apart from the first line, 
wherein the first line (figure 4 reference plurality of wirings 48 spaced apart from one another between bending area 46 comprising main pad/connection terminal 48p and non-bending/picture frame area 44 comprising sensing pad/contact hole 92), the second line and the sensing pad are in direct contact with each other (figure 6 reference sensing line 91 is described in paragraph [0056] to be a plurality of lines utilized to form the sensing pattern as described in figure 3). 
claim 13, Hanari discloses the electronic apparatus of claim 9, further comprising: 
a circuit board connected to the main pad and the power pad, 
wherein the sensing electrodes are configured to receive an electrical signal through the circuit board (figure 1 reference sensing control circuit 14 and drive power supply circuit 12; figure 4 reference sensor control circuit 14 formed via IC 56 and IC 58 to form other circuit components (such as power supply circuit) as described in paragraphs [0043] and [0059] formed on connection to wires 48). 
Regarding independent claim 14, Hanari discloses an electronic apparatus (abstract) comprising: 
an electronic panel (figure 1 reference touchscreen 2) comprising a bending portion that is configured to be bent about a bending axis (figures 4-6 reference connection terminal area 46 depicted in figure 5A to bend in a vertical axis as oriented in the figure and described in paragraph [0044]) and a non-bending portion connected to the bending portion (figures 4-6 depict FPC 50, substrate 52, and main substrate 40 to not bend but connected to bending portion/connection terminal 46); and 
a circuit board connected to the electronic panel (figure 4 reference circuits 54, 56, and 58 connected with electronic panel/touchscreen 2), 
wherein the electronic panel includes: 
a plurality of pixels disposed in the non-bending portion (figure 1 reference pixel area 4; figure 2 reference pixel circuit; figure 4 reference display area 42 described in paragraph [0039] to include the pixel array 4; figure 6 reference organic material layer 84 including light emitting layer between banks 83 described in paragraph [0052] to designate boundaries of pixels; figure 5 depicts main board 40 comprising pixels to be the non-bending portion); 
figure 6 reference connection terminal area 46, part of the peripheral area of 44+46, comprising wirings 48 with pads/connection terminals 48p described in paragraph [0059] to regard the first terminal; figure 4 reference wirings 48 described in paragraph [0059] to be any wiring necessary for input and output of electric signals necessary for operation of the pixel array portion 4 (described as a first terminal); figure 1 depicts one such necessary output to be a video signal/data supplied via video signal line 30 driven by video line drive circuit 10  to operate the OLED 20 as described in paragraph [0031] and depicted in figure 2); 
power pads disposed in the bending portion and connected to the circuit board (figure 6 reference connection terminal area 46, part of the peripheral area of 44+46, comprising wirings 48 with pads/connection terminals 48p described in paragraph [0059] to regard the first terminal; figure 4 reference wirings 48 described in paragraph [0059] to be any wiring necessary for input and output of electric signals necessary for operation of the pixel array portion 4 (described as a first terminal); figure 1 depicts one such necessary output to be  a positive voltage potential supplied via power line 32 driven by power supply circuit 12  to operate the OLED 20 as described in paragraph [0031] and depicted in figure 2); 
a power pattern disposed in the non-bending portion, the power pattern connecting the power pads to the pixels (figures 4 and 6 reference patterning of wirings 48 in peripheral areas 44+46; figure 1 reference patterning of power lines 32 outside of display area 4; figure 6 reference wirings 48 connected to connection terminal 48p); 
a first insulating layer on which the power pads and the power pattern are disposed (figure 1 reference under coat layer 71 (described in paragraph [0046] as silicon oxide film or the like (insulating materials)) wherein wire 48 (power pattern) and 48p (power pattern) is disposed on);
figure 1 references touch sensor 6 depicted on top of active area of pixels 4; figure 3 depicts the touch sensors to include electrodes 34 (34a+34b) and 36 (36a+36b) as described in paragraph [0037]; figure 6 depicts touch electrodes 34 (34a+34b) and 36 (36a+36b) disposed on/overlapping pixels (designated as described above to be organic material layer 84));
sensing pads disposed in the non-bending portion and connected to the sensing electrodes (figure 6 reference contact hole 92 corresponding to sensing pad and power pattern (corresponding to TFT 74) disposed in non bending portion/frame area 44), 
wherein the sensing pads overlap with the power pattern (figure 6 reference wirings 48 with connection terminals 48p described in paragraph [0059] that touch sensor 6 are connected to wirings 48 of the connection terminal area 46 described as a second terminal/pad; additionally, figure 6 depicts a contact hole 92 enabling sensing wirings 91 to connect to wirings 48 describing a connection pad; this enables the sensing pads to overlap the power patterns depicted underneath (designated via patterning of the layer also utilized to depict wiring 48 such as at area of TFT 74) (overlap in vertical y axis in view of the orientation of the figure);
a second insulating layer on which the sensing pads are disposed (figure 6 reference inorganic film 77 of which the contact portion between 91 and 48 at contact hole 92 is formed and disposed);
a third insulating layer disposed on the second insulating layer (figure 6 reference upper-layer inorganic films 87 and/or 88 disposed on second insulating layer/inorganic film 77),
 wherein the power pads and the data pads are exposed through a first opening formed in the second (figure 6 reference second insulating layer 77 comprising an opening at power pad and data pad area (both designated as 48p as described above)) and the third insulating layers (figure 6 reference power pad 48p is not covered (exposed) by third insulating layer 87 and/or 88. It is noted this interpretation is supported in view of the current application’s specification (publication paragraph [0110] and figure 3A wherein power pad PDP is exposed via opening op-p1 of various insulating layers) corresponding to the bending portion (figures 4-6 reference connection terminal area 46 (comprising power and data pas 48p) depicted in figure 5A to bend in a vertical axis as oriented in the figure and described in paragraph [0044])), the sensing pad is disposed between the second and third insulating layers (figure 6 reference contact portion between 48 and 91 at contact hole 92 formed between second insulating layer 77 and third insulating layer 87 and/or 88) and exposed through a second opening formed in the third insulating layer (figure 6 and paragraph [0057] describes a second opening/contact hole 92 formed in the third insulating layer 87 and/or 88 exposing the contact portion/sensing pad to electrical connection to the sensing wiring 91) corresponding to the non-bending portion (figures 4-6 depict FPC 50, substrate 52, and main substrate 40 to not bend but connected to bending portion/connection terminal 46. Sensing pads designated by contact hole 92 is formed in the non-bending portion 44).
Regarding claim 15, Hanari discloses the electronic apparatus of claim 14, wherein the circuit board comprises: 
a first circuit board connected to the power pads in a first pad area in which the power pads are disposed (figure 4 reference IC 58 described in paragraph [0043] to regard other circuit components; figure 1 depicts other circuit components such as power supply circuit 12; paragraph [0059] describes all signal necessary for operation for the pixel array are utilize by the wirings 48 and connection terminals 48p thereby making power pads/associated connection terminals 48p connected with IC 58); and 
a second circuit board connected to the sensing pads in a second pad area in which the sensing pads are disposed (figure 4 reference IC 54 described in paragraph [0043] to regard the driver of the pixel array thereby describing the associated data pads/connection terminals 48p to input video signals and figure 1 reference sensing control circuit 14; figure 4 reference sensor control circuit 14 formed via IC 56 as described in paragraphs [0043]. Please note the second circuit board connects to the sensing pads (contact hole area 92) through pads 48p.). 
Regarding claim 17, Hanari discloses the electronic apparatus of claim 14, further comprising: 
main pads disposed in the bending portion and connected to the circuit board (figure 6 reference connection terminal 48p described in paragraph [0059] to a plurality of electrical signals necessary for operation of the pixel array portion thereby describing the connection terminal 48p of which comprises the power pads to operate also as a main pad); and 
bridge lines extending in a direction intersecting the bending axis, the bridge lines connect the main pads to the sensing pads (figure 6 reference wiring 48 extending horizontally across bending area 46 to intersect the vertical bending axis (figure 5b) to and connect sensing line 91 via sensing pad/contact hole 92 as described in paragraph [0057]), wherein the sensing electrodes are configured to receive an electrical signal through the circuit board (figure 1 reference sensing control circuit 14; figure 4 reference sensor control circuit 14 formed via IC 56 as described in paragraphs [0043]). 
Regarding claim 19, Hanari discloses the electronic apparatus of claim 14, further comprising: 
an encapsulation layer disposed between the pixels and the sensing electrodes and including at least one of an organic layer or an inorganic layer, 
figure 6 reference inorganic films 87 and 88 along with organic film 89 all disposed between the OLED and sensing electrodes 34 and 36 as described in paragraph [0054]). 
Regarding claim 20, Hanari discloses the electronic apparatus of claim 14, wherein the electronic panel further includes:
the plurality of power lines are arranged and spaced apart from each other in a first direction (figure 2 reference power line 32 per pixel (a description of spacing in regards to the matrix array of pixels); and 
the power pattern is extended in the first direction and commonly connected to the plurality of power lines (figures 4 and 6 reference patterning of wirings 48 in peripheral areas 44+46; figure 1 reference patterning of power lines 32 outside of display area 4; figure 6 reference wirings 48 connected to connection terminal 48p).

4.		Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanari in view of Kuon et al. (US Patent Application Publication 2019/0198801), herein after referred to as Kuon.
Regarding claim 12, Hanari discloses the electronic apparatus of claim 11, further comprising: an [inorganic] layer disposed on the bending portion, wherein the organic layer is disposed between the first line and the second line (figure 6 reference bending connection terminal area 46 comprising inorganic layer 81 described in paragraph [0050] to prevent entry of moisture into the circuit). 
Hanari does not specifically disclose an organic layer disposed on the bending portion, wherein the organic layer is disposed between the first line and the second line. Hanari discloses a passivation layer is organic (paragraph [0049])
paragraph [0094] describes the two layers 435 and 437 of planarization layers utilized to reduce parasitic capacitance between the TFT and OLED, paragraph [0098] discloses wherein additionally a buffer layer may be added to protect components disposed on the layer 435).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hanari’s bending area/connection terminal area 46 with the known technique of a passivation layer (organic as disclosed by Hanari) yielding the predictable results of reducing parasitic capacitance between the wires as disclosed by Kuon (paragraph [0094]).
Regarding claim 18, Hanari discloses the electronic apparatus of claim 17, further comprising: a stress relaxation layer disposed in the bending portion and including an [inorganic] material (figure 6 reference bending connection terminal area 46 comprising inorganic layer 81 described in paragraph [0050] to prevent entry of moisture into the circuit), wherein the bridge line comprises a first line and a second line which are spaced apart from each other and have the stress relaxation layer interposed therebetween (figure 4 reference plurality of wirings 48 spaced apart from one another between bending area 46).
Hanari does not specifically disclose an organic layer disposed on the bending portion, wherein the organic layer is disposed between the first line and the second line. Hanari discloses a passivation layer is organic (paragraph [0049])
Kuon discloses wherein a planarization layer is utilized to insulate and prevent parasitic capacitance between wires/electrodes (paragraph [0094] describes the two layers 435 and 437 of planarization layers utilized to reduce parasitic capacitance between the TFT and OLED, paragraph [0098] discloses wherein additionally a buffer layer may be added to protect components disposed on the layer 435).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hanari’s bending area/connection terminal area 46 with the known technique of a passivation layer (organic as disclosed by Hanari) yielding the predictable results of reducing parasitic capacitance between the wires as disclosed by Kuon (paragraph [0094]).

Allowable Subject Matter
5.		Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hanari discloses the first insulating layer 71 to be below both the first and output electrodes and therefore is not between the first and output electrodes or cover the output electrodes.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hanari discloses the first and second circuit board but does not disclose the first and second circuit board to overlap such that the second pad .

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622